DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.

Claim Status
The amendments and arguments filed 5/19/22 are acknowledged. Claims 2-9, 12-14, 16, 24-25, 28-39, and 64 are cancelled. Claims 67-73 are added. Claims 1, 10-11, 15, 17-23, 26-27, 40-63, and 65-73 are pending. Claims 40-62, 65-66, and 69-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/20.
Claims 1, 10-11, 15, 17-23, 26-27, 63, and 67-68 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 6/1/22 has been considered.  A signed copy is enclosed. 

Declaration Under 37 CFR 1.132
The Declaration of Han Won Yong filed 6/17/22 under 37 CFR 1.132 has been considered. The substance of the Declaration is addressed below. 

Claim Rejections Withdrawn
The rejection of claims 1, 10-11, 15, 17-23, 26-27, and 63 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 2, 4, 8-9, 12, 16, 24-25, 28-39, and 64 is rendered moot by cancellation of the claims. 

The rejection of claims 2, 4, and 37 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 1, 10-11, 15, 17-22, 26, and 63, under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mendiratta et al (WO 2013/164837 A1; filed 3/5/13; published 11/7/13) is maintained. The rejection has been updated to reflect the current claim amendments, including adding new claims to the rejection. The rejection of claims 2, 4, 8-9, 16, 24-25, 28-39, and 64 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1, 10-11, 15, 17-22, 26, and 63, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6, and claim 1 and 9-12). infliximab is a chimeric antibody (see e.g. page 5), and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. The antibody can be present in concentrations of 1-160, 1-100, or most preferably at 50 mg/ml (see e.g. claims 5, 6 and 34). 
Regarding the limitations of instant claims 1 and 10-11, the surfactant can be polysorbate 20 or polysorbate 80 (see e.g. claim 25). The concentration of surfactant can be 0.001%-1%. (see e.g. claim 26)
Regarding the limitations of instant claims 1 and 15 the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. claims 17-20, 29-30, 37). The concentration of stabilizer can be 1-10% (see page 3 and claim 29). 
Regarding the limitations of instant claims 1 and 17-18, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). 
Regarding the limitations of instant claims 1 and 19-21, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-41). Specific examples include those of claim 29. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. The formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. page 4). The formulation is a liquid formulation, and steps to dry the formulation, such as lyophilization are optional (see e.g. page 3 and 5). 
Regarding the limitation of instant claim 26, the formulation can be distributed in a pre-filled syringe (see e.g. page 21-22). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.

Applicant’s Arguments
Applicant argues:
1. Applicant submits that the reference disclose only a formulation comprising a liquid formulation of adalimumab, which is very different from the instant claims that describe an infliximab formulations. Applicant claims that “the cited document basically relates to a liquid formulation containing adalimumab as the antibody of choice.” Applicant argues that adalimumab is a different antibody sequence with different organism origin. Further, the formulations of the reference do not include formulations comprising acetate or histidine buffers. The formulations only contain succinate or phosphate and citrate buffers. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Applicant’s statement that “Mendiratta et al. disclose a different antibody than that utilized in the claimed invention” is simply incorrect. The reference not only lists infliximab as one of two antibodies for use in the formulation, but also points to infliximab as a species of the invention in the claims. It is abundantly clear that Mendiratta intended for the formulation of the reference to include infliximab as a potential species of antibody. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Regarding the limitations of instant claim 1, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6, and claim 1 and 9-12). Regarding the limitations of instant claims 16-18, 28, and 31, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). Regarding the limitations of instant claims 10-11, the surfactant can be polysorbate 80 (see e.g. claim 25). The concentration of surfactant can be 0.001%-1%. According to MPEP 2131, "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001). Here, every component is anticipated in the reference, with Infliximab listed as a possible antibody species for use in the formulation. While the reference provides exemplary formulations that include other antibodies, the reference is not limited to only those formulations. One of skill in the art would be able to identify each component of the instant claims and immediately envisage possible combinations of those components, even if not specifically named in the examples provided in the reference. Therefore, the Mendiratta reference anticipates the instant claims and the rejection is maintained. 

The rejection of claim(s) 1, 10-11, 15, 17-22, 26-27, 63, and 67-68 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rinaldi et al (WO 2015/177057 A1; filed 5/15/15; published 11/26/15) is maintained. The rejection of claims 2, 4, 8-9, 12, 16, 24-25, 28-39, and 64 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). The composition can comprise an acetate buffering system (see e.g. paragraph [0090]). The composition can comprise one or more surfactants (see e.g. paragraph [0162]). The composition can comprise a stabilizer such as a sugar or sugar polyol (see e.g. paragraph [0073]). Infliximab is a chimeric antibody, and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. The antibody can be present in concentrations of 5-150 mg/ml, 25-75 mg/ml, or most preferably at 50 mg/ml (see e.g. paragraph [0095]). 
Regarding the limitations of instant claims 1 and 10-11, the surfactant can be polysorbate 80 (see e.g. paragraph [0166]-[0172]). The concentration of the polysorbate can be 0.1 mg/ml to 2 mg/ml, most suitably at 1 mg/ml, which is equivalent to 0.001-0.2%, and 0.1%, respectively (see e.g. paragraph [0170]). 
Regarding the limitations of instant claims 1 and 15, the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. paragraph [0032] and [0073]). The concentration of stabilizer can be 15-140 mg/ml, or approximately 68 mg/ml, which would equal 6.8% (w/v) (see paragraph [0118]). 
Regarding the limitations of instant claims 1 and 17-18, the buffer for the reference formulation can have a concentration of 0.12-3 mg/ml, which would be approximately 1.5 mM to 37 mM (see e.g. paragraph [0104], and the formulation has a preferable pH of 5.2  (see e.g. paragraph [0106]). 
Regarding the limitations of instant claims 19-21, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements (see e.g. “free of amino acids” in paragraph [0207] and “may be used” in paragraph [0154], “sodium chloride was not found to be a factor critical to stability” in paragraph [0297]), since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference. See also “Optional additional components” after paragraph [0151]. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. The formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. paragraph [0003], [0017]). The formulation is a liquid formulation (see e.g. paragraph [0003] and [0123]). 
Regarding the limitation of instant claim 26 and 27, the formulation can be distributed in a pre-filled syringe and autoinjectors like “pen devices” (see e.g. abstract, paragraphs [0003], [0015], [0016], [0229] and [0225] ). 
Regarding the limitations of instant claim 67, the buffer can be sodium acetate (see e.g. paragraph [0062]-[0067], [0097]-[0105]).
Regarding the limitations of instant claim 68, the pH can be equal to 5.0 (see e.g. paragraph [0100]). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.


Applicant’s Arguments
Applicant argues:
1. Applicant submits that the reference disclose only a formulation comprising a liquid formulation of adalimumab, which is very different from the instant claims that describe an infliximab formulations. Applicant argues that adalimumab is a different antibody sequence with different organism origin. Further, adalimumab and infliximab have different CDR regions and Fab regions. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Regarding the limitations of instant claims 1, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). While the claimed embodiment of the reference is directed to adalimumab, the reference also provides for embodiments that comprise infliximab (see e.g. paragraphs [0032]-[0033]). Therefore, the Rinaldi reference anticipates the instant claims and the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The rejection of claim(s) 1, 10-11, 15, 17-23, 26-27, 63, and 67-68 under 35 U.S.C. 103 as being unpatentable over Mendiratta et al (WO 2013/164837 A1; filed 3/5/13; published 11/7/13) is maintained. The rejection has been updated to reflect the current claim amendments. The rejection of claims 2, 4, 8-9, 12, 16, 24-25, 28-31, and 34-37 is rendered moot by cancellation of the claims.
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1, 10-11, 15, 17-22, 26, and 63, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6, and claim 1 and 9-12). infliximab is a chimeric antibody (see e.g. page 5), and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. The antibody can be present in concentrations of 1-160, 1-100, or most preferably at 50 mg/ml (see e.g. claims 5, 6 and 34). 
Regarding the limitations of instant claims 1 and 10-11, the surfactant can be polysorbate 20 or polysorbate 80 (see e.g. claim 25). The concentration of surfactant can be 0.001%-1%. (see e.g. claim 26)
Regarding the limitations of instant claims 1 and 15 the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. claims 17-20, 29-30, 37). The concentration of stabilizer can be 1-10% (see page 3 and claim 29). 
Regarding the limitations of instant claims 1 and 17-18, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). 
Regarding the limitations of instant claims 1 and 19-21, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-41). Specific examples include those of claim 29. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. The formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. page 4). The formulation is a liquid formulation, and steps to dry the formulation, such as lyophilization are optional (see e.g. page 3 and 5). 
Regarding the limitation of instant claim 26, the formulation can be distributed in a pre-filled syringe (see e.g. page 21-22). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.
Mendiratta et al do not teach the specific concentration of antibody of claim 23, the specific type of acetate buffer of claim 67, or the specific pH values of claim 68, or the use of an autoinjector. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the antibody, surfactant, buffer, and sugar concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the reference, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides that the antibody can be present in concentrations of 1-160 mg/ml (see e.g. claims 5, 6 and 34), the pH can be between 4 and 9, or more preferably between 5.0 and 5.5 (see e.g. claims 7 and 8), and the concentration of surfactant can be 0.001%-1% (see e.g. claim 26). These ranges overlap and encompass the ranges of the instant claims and therefore a prima facie case of obviousness exists. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to use sodium acetate as the acetate buffer molecule because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. There are a finite number of acetate buffer molecules, some of which are established as acceptable carriers for pharmaceutical agents, therefore sodium acetate would have been obvious to try. One of skill in the art could have pursued these known limited acetate buffers with a reasonable expectation of success, given that the reference establishes that the broad genus of acetate buffers was acceptable for the formulation. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to provide the antibody formulation in an autoinjector because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Formulations are often provided in devices that make administration easier. This is the situation with an autoinjector, and one of skill in the art would be motivated to increase compliance in patients by making administration more precise and easier. Thus, the elements as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Applicant’s Arguments
Applicant argues:
1. Applicant submits that Mendiratta does not disclose a formulation comprising infliximab. Applicant submits that the reference disclose only a formulation comprising a liquid formulation of adalimumab, which is very different from the instant claims that describe an infliximab formulations. It would not have been obvious to optimize the formulation using specifications for a different antibody since antibodies are unique and require “numerous and repeated experiments” to determine the formulations that enhance the stability of each antibody.  
2. Mendiratta teaches away from the present claimed invention. Further, the formulations of the reference do not include formulations comprising acetate or histidine buffers. The formulations only contain succinate or phosphate and citrate buffers. Mendiratta discloses use of succinate or combination of phosphate or citrate as the buffer. However, the instant specification shows that phosphate is not an appropriate buffer, and would not produce the required stability. 
3. Applicant has filed a Declaration by Han Won Yong testing an antibody formulation for the instant invention with both adalimumab and infliximab. The results show that the increase in acidic peak percentage and the decrease in main peak percentage were steeper in adalimumab formulations than infliximab formulations. Therefore it has been demonstrated that formulations having the same composition can have completely different properties depending on the type of antibody used in the formation. Therefore the instant invention yields new and unexpected results based on the use of infliximab. The results therefore could not have been obvious to one of skill in the art. There is no reasonable expectation that a formulation comprising infliximab would be stable based on the teachings or suggestions of the reference. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Applicant’s statement that “Mendiratta et al. disclose a different antibody than that utilized in the claimed invention” is simply incorrect. The reference not only lists infliximab as one of two antibodies for use in the formulation, but also points to infliximab as a species of the invention in the claims. It is abundantly clear that Mendiratta intended for the formulation of the reference to include infliximab as a potential species of antibody. Regarding the limitations of instant claims 1, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6, and claim 1 and 9-12). 
2. Regarding the buffer limitation in the reference, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). This is one of a few alternative buffers, some of which are provided in specific example formulations encompassed by the genus of described formulations. As provided in MPEP 2145, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Mendiratta specifically names acetate as a species of buffer, and does not discourage, discredit or otherwise discount acetate buffers as being useful for the formulation. Therefore, the reference does not teach away from the instant claimed invention. The Mendiratta reference makes the instant formulation obvious to one of skill in the art, absent convincing evidence to the contrary, and the rejection is maintained. 
3. The Declaration has been considered and is not found to be persuasive because the reference specifically lists infliximab as a species that can be used in the formulation. The reference specifically claimed a formulation comprising infliximab (see e.g. claim 7). It is impossible for the reference to specifically point out infliximab as a species of antibody that can be used in the reference formulation, and then find that use of that antibody in that formulation to be unexpected and unobvious. The fact that the reference does not supply a working example with infliximab in the formulation does not exclude infliximab from being used in the formulation, especially when the reference identifies infliximab in at least two separate places as a species anticipated for use in the formulation. 

The rejection of claim(s) 1, 10-11, 15, 17-23, 26-27, 63, and 67-68 under 35 U.S.C. 103 as being unpatentable over Rinaldi et al (WO 2015/177057 A1; filed 5/15/15; published 11/26/15)  is maintained. The rejection has been updated to reflect the current claim amendments. The rejection of claims 2, 4, 8-9, 12, 16, 24-25, 28-39 and 64 is rendered moot by cancellation of the claims.
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). The composition can comprise an acetate buffering system (see e.g. paragraph [0090]). The composition can comprise one or more surfactants (see e.g. paragraph [0162]). The composition can comprise a stabilizer such as a sugar or sugar polyol (see e.g. paragraph [0073]). Infliximab is a chimeric antibody, and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. The antibody can be present in concentrations of 5-150 mg/ml, 25-75 mg/ml, or most preferably at 50 mg/ml (see e.g. paragraph [0095]). 
Regarding the limitations of instant claims 1 and 10-11, the surfactant can be polysorbate 80 (see e.g. paragraph [0166]-[0172]). The concentration of the polysorbate can be 0.1 mg/ml to 2 mg/ml, most suitably at 1 mg/ml, which is equivalent to 0.001-0.2%, and 0.1%, respectively (see e.g. paragraph [0170]). 
Regarding the limitations of instant claims 1 and 15, the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. paragraph [0032] and [0073]). The concentration of stabilizer can be 15-140 mg/ml, or approximately 68 mg/ml, which would equal 6.8% (w/v) (see paragraph [0118]). 
Regarding the limitations of instant claims 1 and 17-18, the buffer for the reference formulation can have a concentration of 0.12-3 mg/ml, which would be approximately 1.5 mM to 37 mM (see e.g. paragraph [0104], and the formulation has a preferable pH of 5.2  (see e.g. paragraph [0106]). 
Regarding the limitations of instant claims 19-21, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements (see e.g. “free of amino acids” in paragraph [0207] and “may be used” in paragraph [0154], “sodium chloride was not found to be a factor critical to stability” in paragraph [0297]), since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference. See also “Optional additional components” after paragraph [0151]. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. The formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. paragraph [0003], [0017]). The formulation is a liquid formulation (see e.g. paragraph [0003] and [0123]). 
Regarding the limitation of instant claim 26 and 27, the formulation can be distributed in a pre-filled syringe and autoinjectors like “pen devices” (see e.g. abstract, paragraphs [0003], [0015], [0016], [0229] and [0225] ). 
Regarding the limitations of instant claim 67, the buffer can be sodium acetate (see e.g. paragraph [0062]-[0067], [0097]-[0105]).
Regarding the limitations of instant claim 68, the pH can be equal to 5.0 (see e.g. paragraph [0100]). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.
Rinaldi et al do not teach the specific concentration of antibody of claim 23. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the antibody and surfactant concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the reference patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides that the antibody can be present in concentrations of 5-150 mg/ml (see e.g. paragraph [0095]). This range overlaps and encompasses the range of the instant claims and therefore a prima facie case of obviousness exists. 

Applicant’s Arguments
Applicant argues:
1. Applicant submits that the reference disclose only a formulation comprising a liquid formulation of adalimumab, which is very different from the instant claims that describe an infliximab formulations.  It would not have been obvious to optimize the formulation using specifications for a different antibody since antibodies are unique and require “numerous and repeated experiments” to determine the formulations that enhance the stability of each antibody.  
2. The present invention leads to new and unexpected results which could not have been foreseen with the teachings of Rinaldi. In particular, the formulations have excellent stability and low viscosity at a range of concentrations. This would not have been obvious for a formulation disclosing a different antibody with different physical characteristics. 
3. Applicant has filed a Declaration by Han Won Yong testing an antibody formulation for the instant invention with both adalimumab and infliximab. The results show that the increase in acidic peak percentage and the decrease in main peak percentage were steeper in adalimumab formulations than infliximab formulations. Therefore it has been demonstrated that formulations having the same composition can have completely different properties depending on the type of antibody used in the formation. Therefore the instant invention yields new and unexpected results based on the use of infliximab. The results therefore could not have been obvious to one of skill in the art. There is no reasonable expectation that a formulation comprising infliximab would be stable based on the teachings or suggestions of the reference. 


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Applicant seems to suggest that Rinaldi does not anticipate use of infliximab, which is simply not correct.  The reference specifically states that “In a particular embodiment, the anti-TNF-oc antibody is selected from the group including adalimumab, infliximab, certolizumab pegol, golimumab (see paragraph [0033]).  It is clear that Rinaldi intended for the formulation of the reference to include infliximab as a potential species of antibody. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Regarding the limitations of instant claims 1, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). While the claimed embodiment is directed to adalimumab, the reference also provides for embodiments that comprise infliximab (see e.g. paragraphs [0032]-[0033]). Therefore, the Rinaldi reference anticipates the instant claims and the rejection is maintained. 
2. As stated in MPEP 716.02, to establish unexpected results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). Here, Applicant has offered nothing more than conclusory statements without providing any factual evidence that would support the allegation of unexpected results. Applicant has therefore not met the burden for establishing results are unexpected and significant. 
3. The Declaration has been considered and is not found to be persuasive because the reference specifically lists infliximab as a species that can be used in the formulation. The reference specifically claimed a formulation comprising infliximab (see e.g. paragraph [0033]). It is impossible for the reference to specifically point out infliximab as a species of antibody that can be used in the reference formulation, and then find that use of that antibody in that formulation to be unexpected and unobvious. The fact that the reference does not supply a working example with infliximab in the formulation does not exclude infliximab from being used in the formulation, especially when the reference identifies infliximab in at least two separate places as a species anticipated for use in the formulation. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 1, 10-11, 15, 17-23, 26-27, 63, and 67-68 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/643,377 (reference application) is maintained. The rejection has been updated to reflect the current claim amendments. The rejection of claims 2, 4, 8-9, 12, 16, 24-25, 28-39 and 64 is rendered moot by cancellation of the claims.
 Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
The copending claims are directed to a method of treatment of a TNF-alpha related disease comprising administering a composition comprising an anti-TNF antibody (see e.g. claims 1-30).  The antibody can be infliximab, which comprises the sequences of instant SEQ ID NO:1-8 (see e.g. claim 25). The antibody can be in a formulation that comprises 90-180 mg/ml antibody, 0.02-0.1% (w/v) polysorbate, 1-10% (w/v) of sorbitol, and 1-50 mM of an acetate buffer (see e.g. claim 26). The composition can be presented in a pre-filled syringe or an autoinjector (see e.g. claim 27). The formulation is free of salts. The formulation does not undergo a dilution or reconstitution step. Regarding the limitations of instant claims 19-21, and 28, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-30). Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.
The copending claims differ from the instant claims by claiming a method of treatment in addition to a pharmaceutical composition defined by dosing intervals.  Further, the exact concentrations of the components overlap, but are not identical to those of the instant claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the reference patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides concentrations for components that are either identical or overlaps and encompasses the range of the instant claims and therefore a prima facie case of obviousness exists. 
Further, the Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the copending application, which merely claims a method of using a particular formulation that is a product produced by the instant application. The copending specification explicitly recites the use of the product, which is identical to the intended use of the product of the instant claims (see e.g. instant specification paragraph [0002]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. The copending application relates to a method of treatment by administering an anti-TNF-alpha antibody. Therefore, there are significant differences in the claimed inventions. 
2. If the Examiner maintains the rejection, it is requested that the rejection be held in abeyance. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Regarding the formulations, as stated in the rejection above, the copending application recites a formulation encompassed by the instant claims. The antibody can be infliximab, (see e.g. claim 25), and the antibody can be in a formulation that comprises 90-180 mg/ml antibody, 0.02-0.1% (w/v) polysorbate, 1-10% (w/v) of sorbitol, and 1-50 mM of an acetate buffer (see e.g. claim 26). Therefore, the copending claim overlaps in scope with the instant claims, and is not, as Applicant argues “significant[ly] different”. 
Regarding the copending claims being directed to a method of treatment, the Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the copending application, which merely claims a method of using a particular formulation that is a product produced by the instant application. The copending specification explicitly recites the use of the product, which is identical to the intended use of the product of the instant claims (see e.g. instant specification paragraph [0002]).
2. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/3/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645